Day, J.
Our statute provides that the owner of a homestead may change it entirely, and that the new homestead, to the extent in value of the old, shall be exempt from execution in all cases where the old or former homestead would have been exempt. Code, § § 2000 and 2001. Under these sections it has been held that a new homestead, acquired with the proceeds arising from the sale of the old one, is exempt from judicial sale in all cases in which the former homestead would have been exempt. Sargent v. Chubbuck, 19 Iowa, 37; Thompson v. Rogers, 51 Id., 333; Pearson v. Minturn, 18 Id., 36. The laws of Missouri are not pleaded, and will, for the purpose of this case, be presumed to be the same as our own. The laws of each State, however, apply only to homesteads acquired and held under its own laws and within its territorial jurisdiction. The laws of neither State can have any extra-territorial force or application. What, then, was the character impressed upon the proceeds of the Iowa homestead when taken to Missouri for reinvestment ?
The laws of Iowa ceased to operate upon it and to affect its character as soon as it was invested in real estate in the State of Missouri. It was not the proceeds of the sale of a homestead held under the laws of Missouri, for these laws can apply only to a homestead held under the law of that State. It follows that the fund arising from the sale of the Iowa homestead, upon being carried into Missouri, lost the distinctive character of being the proceeds of the sale of a homestead.
When these proceeds were invested in a homestead in Missouri, that homestead was not exempt from execution for the debt in question, which existed before the homestead was ac*357quired. Code, § 1992. For like reason the new homestead acquired in Lineville, in 1873, was liable for debts contracted before it was purchased. The court did not err in sustaining the demurrer.
Affirmed.